DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 
Response to Amendment
The Amendment filed on 11/17/2021 has been entered. Claims 23, 25-30, and 32-38 remain pending in the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23, 25-30, and 32-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 23 recites in page 4 “R3, identically or differently at each occurance, is …. or an aliphatic, aromatic and/or heteroaromatic hydrocarbon radical having 1 to 20 C atoms”. It is unclear what is exactly considered within and without of this limitation. The groups are recited to be optionally heteroaromatic hydrocarbons and it is unclear how a compound can be heteroaromatic and hydrocarbon at the same time. For the purpose of examination, the claim limitations including this text will be interpreted as “an aliphatic, aromatic and/or heteroaromatic radical having 1 to 20 C atoms”. 

Dependent claims 25-30 and 32-38 are rejected for including the same limitation either recited within the claim or by virtue of their dependency from claim 23. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 25-30, 32-34, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al (US 2014/0001446) (Mizuki).

In reference to claims 23, 25-26, 32-34, and 36-37, Mizuki teaches an electronic organic electroluminescent device comprising a material as shown below in a light emitting layer as a host (Mizuki [0104]; [0106]) 

    PNG
    media_image1.png
    192
    269
    media_image1.png
    Greyscale


Mizuki does not demonstrate a discrete device comprising this material but teaches it as an exemplary material for use in the devices as taught therein. 

Given that Mizuki discloses the device that encompasses the presently claimed device, including wherein the device comprises the material above in the light emitting layer, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Mizuki and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 23: Reads on a device comprising a compound of formula 1 wherein R’ is hydrogen, R” is phenyl, X is CN, Z is a direct bond, B and A are each CR wherein the R groups are fused to form an aromatic ring, one other group R is a phenyl group that is substituted by two groups R2 wherein one R2 is phenyl, another  R2 is N(R3)2 wherein one R3 is phenyl and wherein the two R2 groups form with one another a polyclicic aromatic fused ring system and each other group R is hydrogen.  
For Claim 25: Reads on one or more of the claimed devices.
For claim 26: Reads on wherein the material is a host material. 
For Claim 32: Reads on wherein Z is a direct bond. 
For Claim 33: Reads on formula III.
For Claim 34: Reads on wherein X is CN.
For Claim 36: Reads on wherein R’ is hydrogen.
For Claim 37: Reads on wherein R’ is hydrogen and R’’ is an aromatic ring system.

In reference to claim 29-30 and 38, Mizuki teaches the device as described above for claim 23, 25 and 37 and further details that the device comprises a cathode and an anode with at least one emitting layer between them and a substrate as claimed ([0118]).  While Mizuki does not expressly exemplify a device with this structure and the specific materials claimed herein, the selection of the typical device configuration would have been immediately obvious to the ordinarily skilled artisan. 

In reference to claims 27-28, Mizuki teaches the device as described above for claim 23 and further teaches that the compound is present as a dopant in the in the emitting layer at a proportion of between 99.9% and 30.0% by volume [0132]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Mizuki et al (US 2014/0001446) (Mizuki) in view of Mei et al (Chem. Commun., (July 02 2015), 51, 13024) (Mei). 

In reference to claim 35, Mizuki teaches the device as described above for claim 23 including a material as shown above for claim 23. 

Mizuki further teach that the central carbazole portion of the material acts as a hole injecting/transporting unit and that the cyano group-containing aromatic hydrocarbon group acts as an electron injecting/transporting unit resulting in separation of the HOMO and LUMO electron distributions (Mizuki [0099]-[0100]).

Mizuki does not expressly teach that the cyano group of the material as shown above can be a trifluoromethyl group instead. 

With respect to the difference, Mei teaches the non-conjugated inductive effect of trifluoromethyl can be used as an electron acceptor moiety instead of other conjugated moieties (Mei Col 1, Para 1) in order to affect separation between HOMO and LUMO instead of other conjugated groups including cyano substituted aryl groups (Mei Col 1-2). 

In light of the motivation of using the trifluoromethyl group as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the trifluoromethyl as described by Mei in order to affect separation between HOMO and LUMO in the material of Mizuki and thereby arrive at the claimed invention. 

That is, the substitution of the trifluoromethyl group of Mei for the cyano group of Mizuki, absent unexpected results, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application with the predictable result of separating the HOMO and LUMO of the material. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (See MPEP § 2143, B).	

Response to Arguments
Applicant's arguments filed 10/29/2021 have been fully considered but they are not persuasive.

In reference to the rejection under 35 USC 112(b), Applicant has amended the claims to overcome the rejection and therefore the arguments presented are moot. 

In reference to the rejection under 35 USC 103, Applicant argues that the amendments submitted 10/29/2021 overcome the rejections of record. Specifically, Applicant remarks that the amendments to the definition of R to to no longer include a substituted heteroaryl as in the compound of Mizuki. 

This argument has been fully considered but not found convincing for at least the following reasons. The instant claims are extremely broad. The instant claims are written in such a broad way so as to include multiple ways in which a given compound might read on them. For example, in this case while Applicant eliminated substituted heteroaryl from the options of R, the same compound of Mizuki also reads on wherein R is a phenyl group that is substituted with two R2 groups wherein the R2 groups are a phenyl amine and a phenyl and are fused to form a polycyclic aromatic fused ring. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Examiner, Art Unit 1786